Case 8:16-cv-02534-CEH-CPT Document 134 Filed 06/29/21 Page 1 of 8 PageID 4180




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    LINDA MEDLEY,
                                                    Case No.: 8:16-CV-02534-CEH-TBM
           Plaintiff,
    v.

    DISH NETWORK L.L.C.,

           Defendant.
                                            /

      DEFENDANT DISH NETWORK L.L.C.’S MOTION IN LIMINE TO
          EXCLUDE EVIDENCE, TESTIMONY, OR ARGUMENT
     CONTRADICTING PLAINTIFF’S STIPULATED FACT REGARDING
              NON-CANCELLATION OF THE SERVICES

           Pursuant to Federal Rules of Evidence 103(d), 401, and 402, or

    alternatively 403, Defendant DISH Network L.L.C. (“DISH”) moves the Court

    to exclude any evidence, testimony, or argument at trial contradicting Plaintiff

    Linda Medley’s (“Plaintiff”) stipulated fact that she did not cancel her DISH

    satellite services.

           In two separate filings, Plaintiff stipulated to the fact that she “could not

    afford to pay the early termination fees [] and therefore did not [] cancel her

    services.” (Docs. 52 & 124.) Plaintiff repeats the stipulation in the Joint Final

    Pretrial Report. (Doc. 133.) Notwithstanding these multiple stipulations, Plaintiff

    will likely try to contradict the stipulation at trial. Presenting any contradicting

                                                1
Case 8:16-cv-02534-CEH-CPT Document 134 Filed 06/29/21 Page 2 of 8 PageID 4181




    testimony would irredeemably taint the jury. The Court should exclude any

    attempted evidence, testimony, or argument that Plaintiff attempted to cancel her

    services on April 18, 2014 based upon the “dangers of unfair prejudice and

    confusion” that would arise with her controverting a stipulated fact. Harris v.

    Bellsouth Telecommunications, Inc., No. 3:10CV49/MCR/EMT, 2012 WL

    12964692, at *2 (N.D. Fla. Nov. 12, 2012) (granting motion in limine to exclude

    certain evidence and finding that such testimony “should be excluded because

    the parties stipulated to the fact” at issue).

           A Memorandum in Support is below and is incorporated by reference.

    I.     RELEVANT BACKGROUND

           On April 15, 2013, Plaintiff became a DISH customer. (See Doc. 117, p.

    3.) Three contracts memorialized this relationship. DISH agreed to provide

    satellite-television services to Plaintiff and provide Plaintiff with leased DISH

    satellite equipment for a twenty-four month term. (Id.) In exchange, Plaintiff

    agreed, among other things, to make monthly payments. (Id.)

           On March 14, 2014, Plaintiff called DISH and signed up for the DISH

    Pause feature. (Id.) The Pause feature allows customers to temporarily suspend

    their programming. (Id.) It is a recurring three, six, or nine-month service hiatus

    for $5.00 per month. (Id.) On May 26, 2014, Plaintiff filed a Chapter 7 voluntary



                                               2
Case 8:16-cv-02534-CEH-CPT Document 134 Filed 06/29/21 Page 3 of 8 PageID 4182




    bankruptcy in the United States Bankruptcy Court for the Middle District of

    Florida, Case No. 8:14-bk-05961-CPM. (See Doc. 2, p. 3, ¶ 17.)

          The evidence of non-cancellation of services after Plaintiff filed for

    bankruptcy is clear and affirmative. On April 18, 2014, Plaintiff called DISH and

    inquired about cancelling, but ultimately chose not to cancel. (See Doc. 117, p.

    5.) The parties have already stipulated to this fact: Plaintiff “did not immediately

    cancel her services” on the April 18, 2014 call. (See Doc. 52, p. 2 & 124, p. 2.)

    II.   LAW AND ARGUMENT

          A.     Motions in Limine Standard

          District courts have “broad discretion” in ruling on motions in limine.

    Quantum Capital, LLC v. Banco De Los Trabajadores, 720 F. App’x 539, 540

    (11th Cir. 2017). Motions in limine to exclude inadmissible or prejudicial

    evidence before it is offered at trial “serve the dual purpose of avoiding a

    subsequent futile attempt to ‘unring the bell’ after jurors have already seen or

    heard the inadmissible or prejudicial evidence and to save time by resolving

    evidentiary disputes in advance of trial, thereby avoiding unnecessary disruption

    during trial.”     SE Prop. Holdings, LLC v. HCB Fin. Corp., No.

    3:13CV6/MCR/CJK, 2015 WL 12868076, at *1 (N.D. Fla. Mar. 13, 2015)

    (citations omitted).



                                             3
Case 8:16-cv-02534-CEH-CPT Document 134 Filed 06/29/21 Page 4 of 8 PageID 4183




          B.     The Court Should Exclude Any Evidence, Testimony, or
                 Argument Contradicting Plaintiff’s Stipulated Fact that She
                 Did Not Cancel her DISH Services

          In recent representations to the Court, Plaintiff has indicated that her

    approach to jury presentations will be consistent with her new position that the

    “account notes in Dish’s system literally say ‘wanna cancel,’ but Dish ignored

    this plainly evident indication that Medley did not want to remain a Dish

    customer.” (Doc. 122, p. 15.) Given this posturing, there is no reason to expect

    that Plaintiff will comply with the filed stipulations, unless she is forced by the

    Court to do so.

          In order to enforce the parties filed stipulations, avoid prejudice to DISH,

    and minimize waste at trial, DISH respectfully requests that any evidence,

    testimony, or argument contradicting Plaintiff’s non-cancellation of services be

    excluded based upon the “danger of unfair prejudice.” See Fed. R. Evid. 403;

    Harris, 2012 WL 12964692 at *2. In Harris, the defendant filed a motion in

    limine to exclude evidence as to “plaintiff’s charges of discrimination” because

    the “parties stipulated to the fact” at issue and such evidence “would be

    particularly confusing and prejudicial in this case.” Harris, 2012 WL 12964692

    at *2. The court in Harris granted the motion in limine on the basis that the




                                            4
Case 8:16-cv-02534-CEH-CPT Document 134 Filed 06/29/21 Page 5 of 8 PageID 4184




    “parties have stipulated to that fact” at issue and the “probative value of the

    evidence is substantially outweighed by the danger of unfair prejudice.” Id.

          The outcome in Harris is instructive here, since parties entered into

    stipulations “for the purpose of promoting judicial economy by dispensing with

    matters that are not at issue.” Sam Galloway Ford, Inc. v. Universal Underwriters

    Ins. Co., 793 F. Supp. 1079, 1082 (M.D. Fla. 1992). There is no basis for the jury

    to consider evidence contradicting the stipulated fact of non-cancellation of

    services. Although Plaintiff may seek to create confusion for the jury on non-

    cancellation, it is clearly barred by the Rules.

          Accordingly, the introduction of any evidence, testimony, or argument

    related to Plaintiff attempting to cancel her DISH services would tend to suggest

    to the jury that it could premise its decision on an improper and prejudicial basis.

    The jury should not be exposed to such evidence, especially since the “evidence

    could not be remedied by an instruction to disregard.” Horowitch v. Diamond

    Aircraft Indus., Inc., No. 6:06-cv-1703-Orl-19KRS, 2009 U.S. Dist. LEXIS

    108916, at *17-18 (M.D. Fla. Nov. 8, 2009) (“Motions in limine are most

    appropriate [when] the mere mentioning of the evidence could not be remedied

    by an instruction to disregard.”).




                                              5
Case 8:16-cv-02534-CEH-CPT Document 134 Filed 06/29/21 Page 6 of 8 PageID 4185




    III.   CONCLUSION

           For the reasons set forth above, DISH requests that the Court enter an order

    in limine precluding Plaintiff from presenting evidence, testimony, or argument

    contradicting the stipulated fact that Plaintiff did not cancel her DISH satellite

    services.

           Dated: June 29, 2021             /s/ Eric Larson Zalud
                                            ERIC LARSON ZALUD (Pro Hac Vice)
                                            LAURA E. KOGAN (Pro Hac Vice)
                                            Benesch, Friedlander, Coplan & Aronoff LLP
                                            200 Public Square, Suite 2300
                                            Cleveland, Ohio 44114
                                            216-363-4178 Telephone
                                            216-363-4588 Facsimile
                                            ezalud@beneschlaw.com
                                            lkogan@beneschlaw.com

                                            Josef Y. Rosen, Esq.
                                            Florida Bar No. 112719
                                            GrayRobinson, P.A.
                                            401 E. Jackson Street, Suite 2700
                                            P.O. Box 3324
                                            Tampa, Florida 33601-3324
                                            813-273-5000 Telephone
                                            813- 273-5145 Facsimile
                                            josef.rosen@gray-robinson.com

                                            Roy S. Kobert, Esquire
                                            Florida Bar No. 777153
                                            GrayRobinson, P.A.
                                            301 E. Pine Street, Suite 1400
                                            P.O. Box 3068
                                            Orlando, Florida 32802-3068
                                            407- 843-8880 Telephone

                                             6
Case 8:16-cv-02534-CEH-CPT Document 134 Filed 06/29/21 Page 7 of 8 PageID 4186




                                           407- 244-5690 Facsimile
                                           roy.kobert@gray-robinson.com

                                           Attorneys for Defendant DISH Network
                                           L.L.C.


                     LOCAL RULE 3.01(g) CERTIFICATION

          Counsel for DISH has telephonically conferred with counsel for Plaintiff,

    who has advised that Plaintiff opposes the request for the relief sought herein.




                                            7
Case 8:16-cv-02534-CEH-CPT Document 134 Filed 06/29/21 Page 8 of 8 PageID 4187




                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 29th day of June, 2021, I electronically

    filed the foregoing document with the Clerk of the Courts by CM/ECF. I also

    certify that the foregoing document is being served this date on the following

    counsel of record in the manner specified, either via transmission of Notice of

    Electronic Filing generated by CM/ECF or in some other authorized manner for

    those counsel or parties who are not authorized to receive electronically Notices

    of Electronic Filing:

                Ian R. Leavengood, Esq.              Charles Schropp, Esq.
                Michael J. Boyle, Esq                Schropp Law Firm, P.A.
                Philip M. Piazza, Esq                2309 MacDill Avenue, Suite101
                LEAVENLAW                            Tampa, FL 33609
                Northeast Professional Center        charles@schropplaw.com
                3900 First Street North, Suite 100
                St. Petersburg, FL 33703
                consumerservice@leavenlaw.com
                ileavengood@leavenlaw.com
                mboyle@leavenlaw.com
                ppiazza@leavenlaw.com



                                               /s/ Eric Larson Zalud
                                               Eric Larson Zalud
                                               Attorney for Defendant DISH Network
                                               L.L.C.




                                                8
  14784147 v1
